United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2867
                                   ___________

Burdette Theodore House,              *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * District of Minnesota.
Michael Campion, Commissioner         *
of the Minnesota Department of Public *
Safety; Bruce Andersohn; James M.     * [UNPUBLISHED]
Dudgeon, Jr.,                         *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: March 10, 2010
                                Filed: March 15, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Burdette House appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
complaint. Having reviewed the record de novo, see Owen v. Gen. Motors Corp., 533
F.3d 913, 918 (8th Cir. 2008) (standard of review), we conclude that dismissal was
proper. Accordingly, we affirm. See 8th Cir. Rule 47B.
                       ______________________________

      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Jeffrey J.
Keyes, United States Magistrate Judge for the District of Minnesota.